Title: From George Washington to John Jay, 13 December 1778
From: Washington, George
To: Jay, John


  
    Sir
    Head Quarters Middle Brook [N.J.] 13th Decemr 1778
  
In a letter which I had the honor of receiving from Congress dated the 2d instant was inclosed the Copy of one from Lt Colo. Fleury, upon the subject of which the president desired me to express “my Sentiments, as also of the Merits of Mr Fleury during his services in the Army.”
I do not conceive that Congress should request a renewal of Colo. Fleury’s Furlough from the French Minister plenipotentiary. An application of that kind ought in my opinion to be made by himself, not only because it is customary, but because sollicitations of a similar nature would in all probability be made by many not having Mr Fleury’s claim to the favr of the public, and to whom it would be difficult to give a refusal after a precedent had been established. I would not be understood to include the case of Genl Duportail and the Gentlemen in the Engineering department, who are peculiarly circumstanced, and in whose behalf I have written particularly to Congress.
As to Mr Fleury’s merits as an Officer I can only repeat what I have upon several occasions mentioned to Congress before, that he is brave—active—and intelligent, and that should he obtain leave to remain in America, I shall take an opportunity (agreeable to my promise to him) of employing him in a manner suitable to his Rank, and in such a way as will not clash with the Officers of the line. I have the Honor to be with great Respect Your Excellency’s Most obt Servt

  Go: Washington

 